Title: Council of War, 13 March 1776
From: Council of War
To: 



[Roxbury, 13 March 1776]

At a Council of General Officers held at General Ward’s Quarters, Roxbury March 13 1776.
Present His Excellency General Washington

Major Generals Ward, Putnam
Brigadier Generals Thomas, Heath, Spencer, Sullivan,Greene, Gates

His Excellency the Commander in Chief inform’d the Council, That from the present appearance of the Ministerial Fleet and Army—The intelligence he had receiv’d from sundry Persons who had escaped from Boston, and from frequent observations, he had reason to believe that the Troops were about to

evacuate the Town; that in all probability they were destin’d for New York, & would attempt to possess themselves of that City, by which means they would command the Navigation of Hudsons River; open a Communication with Canada, and cut off all intercourse between the Southern & Northern Colonies.
His Excellency then demanded the opinion of Council, whether under the present Circumstances (i.e., before the Town is wholly evacuated) it would be adviseable to march any part of the Continental Army (now before Boston) to New York.
The Council were of opinion that it will be proper that five Regiments with the Rifle Battalion should be detached immediately to New York—the Rifle Battalion to march to-morrow, and the others to follow as speedily as possible, that his Excellency be advised to write to the Governor of Connecticut to desire he would immediately send two thousand of the Militia of his Government to New York, & that One Thousand be requested from the Convention or Committee of Safety of New Jersey, in order to reinforce the Troops already station’d there, until the detachments from this Army shall arrive.
His Excellency likewise demanded the opinion of Council, whether, If the Ministerial Troops should totally abandon the Town of Boston, it would be necessary to continue any part of the Continental Army for its defence.
Resolved, that if the Ministerial Troops should totally abandon the Town of Boston, it will be unnecessary to employ any part of this Army for the defence and security of the same, as the Militia of the Province will be adequate thereto.
The opinion of Council was also demanded by his Excellency, whether, if the Ministerial Troops should continue in the Harbour of Boston, it would be adviseable to fortify Newk’s Hill in Dorchester.
Resolved. That if the Ministerial Troops should continue in this Harbour to-morrow it would be advisable to fortify Newks Hill the next Night at all Events.
